Citation Nr: 1105321	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  07-24 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
service-connected duodenal ulcer post-operative partial 
gastrectomy and vagotomy ("duodenal ulcers").



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from July 1983 to December 
1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the RO.  

The Veteran presented testimony before the Board in October 2010.  
The transcript has been associated with the claims folder.

At an October 2010 hearing, the Veteran submitted additional 
evidence in support of his claim, to include outpatient treatment 
records and a statement from his wife.  The Veteran waived 
initial review of the newly submitted evidence by the RO.  
38 C.F.R. § 20.1304(c).

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.



REMAND

A preliminary review of the record reveals that additional 
development is necessary prior to a final adjudication of the 
merits of the Veteran's claim.

Notably, the Veteran testified before the Board that there were 
missing VA outpatient treatment records dated between May 2006 
and the present from the Wade Park and Akron VA Medical Centers 
(VAMC).  He indicated these missing records showed extensive 
treatment for the service-connected duodenal ulcers.  

In an April 2006 statement, the Veteran additionally noted that 
he sought treatment for his duodenal ulcers at the Brecksville VA 
Hospital.  

Such missing VA outpatient treatment records must be obtained.  
38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).

Finally, the Veteran testified that his symptomatology had 
worsened, to include weight loss and gain, nausea and vomiting, 
daily diarrhea, abdominal pain, acid reflux, chest pain, and 
fecal leakage, since his last VA examination in May 2006.  BVA 
Transcript at 15.  

The Board cannot ascertain to what extent the disability has 
increased in severity, if at all, without a new VA examination.  
The Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

Further, where there is evidence of a material change in the 
Veteran's condition or as in the instant case, when the Veteran 
asserts that the service-connected disability in question has 
undergone an increase in severity since the time of his last VA 
examination in May 2006, over four years ago, the prior VA 
examination report may be inadequate for rating purposes and a 
new VA examination is required.  38 C.F.R. § 3.327(a); See 
Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

In addition, the RO should ensure that all due process 
requirements are met.  The RO should also give the Veteran 
another opportunity to present information and/or evidence 
pertinent to the claim on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain any outstanding VA 
medical records pertinent to the issue, to 
include treatment records from Wade Park 
and Akron VAMCs and Brecksville VA hospital 
dated from May 2006 to the present.  All 
records should be associated with the 
claims file.  All requests for records and 
their responses should be clearly 
delineated in the claims folder.  

2.  Thereafter, the Veteran should undergo 
an additional VA examination to determine 
the current severity of the service-
connected duodenal ulcer disease.  All 
indicated tests and studies should be 
performed, and all clinical findings should 
be reported in detail, to include, but not 
limited to: the number of recurrent 
incapacitating episodes; and whether there 
is associated nausea, sweating, circulatory 
disturbance after meals, diarrhea, 
hypoglycemic symptoms, malnutrition, 
anemia, and/or weight loss/gain.  

The claims file should be provided to the 
examiner for review in conjunction with the 
examination, together with a copy of this 
remand.  The examination report is to 
reflect whether such a review of the claims 
file was made.  Adequate reasons and bases 
for any opinion rendered must be provided.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  

The Veteran is to be advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  38 C.F.R. § 3.655. 

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim, in light of all 
pertinent evidence, to include that 
evidence submitted after the July 2007 
statement of the case was issued, and legal 
authority.  Adjudication of the claim for a 
higher evaluation should include specific 
consideration of whether a "staged rating" 
(assignment of different ratings for 
distinct periods of time, based on the 
facts found) is appropriate and whether 
assignment of a higher rating on an extra- 
schedular basis is warranted under 38 
C.F.R. § 3.321(b)(1).  Hart v. Mansfield, 
21 Vet. App. 505 (2007).   If the benefits 
sought on appeal remains denied, the RO 
must furnish the Veteran and his 
representative an appropriate Supplemental 
Statement of the Case that includes clear 
reasons and bases for all determinations, 
and afford them a reasonable opportunity 
for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


